ERVIN, Chief Judge,
concurring in part:
I am writing separately to indicate that, while I fully concur in most of the majority opinion, I do not believe it necessary to reach the issue addressed in Part IV(B). Because IV(B) contains an entirely separate and extraneous ground for the deci*602sion, I consider that section to be dicta— dicta with which I do not agree.
As explained by the majority, Pennhurst State School v. Halderman, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981), requires an unambiguous, clear mandate by Congress to alter the conditions under which federal monies are granted to the states. See supra at 598. For the plaintiffs to succeed in this case, Congress would need to express more clearly its intent to repeal the option provided by section 209 for states to apply more restrictive criteria. The conflict in the language of section 209(b) and section 303(e) creates an ambiguity that cannot be resolved by examining the plain language of the statutes or their legislative histories. Therefore, I concur that, following the guidance of Pennhurst, we must reverse the judgment of the district court.
Nevertheless, I cannot agree that the Secretary has offered a reasonable interpretation to reconcile the conflict between section 209(b) and section 303(e). According to the Secretary, the phrase “shall be no more restrictive” is nothing more than a condition on the allowance of more liberal methodologies. Evaluating and dismissing this interpretation, the district court correctly observed:
None of the non-209(b) states, and certainly none of the states that wanted to be more generous, were going to be more restrictive. Why would Congress include the “no more restrictive” language if all it meant to do was allow states to be more liberal?
Mowbray, 724 F.Supp. 404, 414 (W.D.Va.1989). The explanation offered by the Secretary, that Congress intended this language to prohibit programs that are more generous in the aggregate, but in particular situations were in fact more restrictive, finds no support in the language of the Medicare Catastrophic Coverage Act or its legislative history. Therefore, I cannot concur with my brethren’s reasoning in Section IV(B) of the majority opinion.
The plaintiffs in this case are those who have been referred to as “land poor”: persons who live on family farms but who actually have very little, if any, income — often because they are no longer physically able to farm the land or because the land is unproductive. The practical effect of the confusion generated by these two conflicting statutes is to allow individual states to deny these persons Medicaid benefits. Until Congress acts to repeal or clarify these sections, this court must continue to uphold the right of states, such as Virginia, to apply their own more restrictive Medicaid eligibility criteria. I believe, however, that it is neither necessary nor proper to go beyond a dispositive holding here and give our stamp of approval to agency interpretations that do not reasonably follow from the language of the statutes or the legislative intent behind them. See, e.g., Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. at 843 n. 9, 104 S.Ct. at 2783 n. 9.
For these reasons, I respectfully decline to join in Part IV(B) of the majority opinion. I am, however, in agreement with the rest of the majority opinion and the result reached therein.